        Case 1:20-cv-02760-KPF Document 41 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRANDON JAMPOL, individually and
on behalf of all others similarly
situated,

                          Plaintiff,                 20 Civ. 2760 (KPF)

                   -v.-                                    ORDER

BLINK HOLDINGS, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s request for dismissal without

prejudice pursuant to Fed. R. Civ. P. 41(a)(3). (Dkt. #40). Defendants are

directed to respond to Plaintiff’s request on or by February 22, 2021.

      SO ORDERED.

Dated: February 12, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
